Citation Nr: 0127669	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  00-19 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's Department of Veterans Affairs (VA) benefits on 
behalf of the minor child of the veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active military service from November 1981 to 
September 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 apportionment decision of the 
ROIC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The appellant is the custodian of the veteran's minor 
child.

3.  The veteran is currently receiving compensation for 
service-connected residuals of an injury to the left hand, 
evaluated as 10 percent disabling.

4.  The veteran is not receiving additional compensation for 
a dependent.

5.  The total amount of benefits currently being paid to the 
veteran does not permit payment of a reasonable amount to any 
apportionee.



CONCLUSION OF LAW

An apportionment of the veteran's VA monthly disability 
compensation benefits on behalf of his minor child is not 
warranted.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. §§ 
3.450, 3.451 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified at 38 U.S.C. § 5103).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (codified at 
38 U.S.C. § 5102).

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. 
§ 5103A(a)(1)-(3)).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C. § 5103A(c)).

Cases of apportionment involve a simultaneously contested 
claim.  See 38 C.F.R. § 20.3(o) (2001).  As such, these cases 
are subject to special "contested claim" procedures, 
including, for example, the requirement that "all interested 
parties" and their representatives, if any, be specifically 
notified by the RO of the action taken concerning the 
simultaneously contested claim, the right to initiate an 
appeal and the time limit therefor, as well as hearing and 
representation rights.  See 38 U.S.C.A. § 7105A (West 1991); 
38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500, 20.501, 20.502, 
20.503, and 20.504 (2001).

When the veteran is not residing with his spouse, or when the 
veteran's dependent children are not in his custody, all or 
any part of the compensation benefits payable may be 
apportioned as may be prescribed by the Secretary.  38 
U.S.C.A. § 5307 (West 1991).

VA regulations provide for two types of apportionment.  A 
"general" apportionment may be paid pursuant to 38 C.F.R. § 
3.450(a)(1)(ii) (2001), if the child is not residing with the 
veteran and the veteran is not reasonably discharging his 
responsibility for the children's support.  However, if a 
veteran is providing for his child, no apportionment may be 
made pursuant to general apportionment provisions.  38 C.F.R. 
§ 3.450(c) (2001).

Without regard to any other provisions regarding 
apportionment where hardship is shown to exist, "special" 
apportionment may be paid between the veteran and his 
dependents on the basis of facts of the individual case as 
long as it does not cause undue hardship to the other persons 
in interest.  38 C.F.R. § 3.451 (2001).  In determining the 
basis for special apportionment, the following facts are to 
be considered:  the amount of VA benefits payable; other 
income and resources of the veteran and of the dependents who 
are claiming apportionment; and the special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  Id.

Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship while 
apportionment of less than 20 percent of his benefits would 
not provide a reasonable amount for any apportionee.  Id.

In general, the term "child" of the veteran includes an 
unmarried person who is under the age of 18 years; or, who, 
before reaching the age of 18 years, became permanently 
incapable of self-support; or, who after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  
38 C.F.R. § 3.57 (2001).

The Board notes that the "benefit-of-the-doubt" rule is not 
for application in a contested claim such as this case 
because the benefit of the doubt cannot be given to both the 
appellant and the veteran.  See Elias v. Brown, 10 Vet. App. 
259, 263 (1997).

The Board initially notes that the duty to assist has been 
satisfied in this instance because the contested claims 
procedures codified at 38 U.S.C.A. § 7105A(b) (West 1991) and 
38 C.F.R. §§ 19.100 through 19.102 and 20.500 through 20.504 
(2000) have been substantially complied with.  

That is, the RO has provided both the appellant and the 
veteran with notice of the action taken with respect to the 
claim.  They were both provided with notice of the 
Apportionment Decision and the subsequent Statement of the 
Case (SOC).  See 38 C.F.R. §§ 19.100, 19.101.

These determinations provided both parties with the pertinent 
laws and regulations relating to the issue at hand and 
notified the appellant of why her claim was being denied.  In 
doing so it gave notice of what would be needed to 
substantiate the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C. § 5103A).

The Board notes that, in some respects, the procedural 
aspects of the contested claims procedure were not followed.  
It does not appear that the veteran was provided with a copy 
of the appellant's hearing transcript, nor was he provided a 
copy of her VAF-9.  He was, however, provided a copy of the 
Supplemental Statement of the Case issued subsequent to the 
hearing and the RO's receipt of the VAF-9.  The Board finds 
that the veteran has not been prejudiced by these failures.  
The outcome of this claim has not been affected, to his 
disadvantage, by the failure of the RO to follow these 
aspects of the contested claims procedures.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Therefore, no further development is warranted because there 
is sufficient evidence to render a decision on this matter.  
There is no reasonable possibility that obtaining any other 
evidence would aid in substantiating the claim.

As the procedures with respect to simultaneously contested 
claims have been substantially followed with respect to the 
appellant, and the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible, no 
further assistance to the appellant in developing the facts 
pertinent to her claim is required to comply with the duty to 
assist the appellant as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A), 
and by 38 C.F.R. §§ 19.100 through 19.102 and 20.500 through 
20.504 (2001).

The appellant requested apportionment of the veteran's VA 
compensation benefits in January 2000.  She presented 
testimony before a hearing officer in January 2001.  She 
stated that she is the custodian of the veteran's minor 
child, and that the veteran is not contributing to the 
support of his child.

The veteran is currently receiving compensation for service-
connected residuals of a left hand injury, evaluated as 10 
percent disabling.  He is receiving approximately $101.00 
monthly.  As noted above, ordinarily apportionment of more 
than 50 percent of the veteran's benefits would constitute 
undue hardship while apportionment of less than 20 percent of 
his benefits would not provide a reasonable amount for any 
apportionee.  The veteran is not currently receiving any 
additional VA compensation for a dependent.  The Board finds 
that the veteran's current level of VA compensation, if 
apportioned, would not provide a reasonable amount for any 
apportionee.  See 38 C.F.R. § 3.458(a).  Therefore, the claim 
must be denied.


ORDER

Entitlement to an apportionment of the veteran's VA benefits 
is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

